DETAILED ACTION
This office action is in response to amendments filed on 04/26/2021. Claims 1-2 and 4-12 are pending. Claim 3 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2018/060599, filed on 04/25/18.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-2 and 4-12 are allowed.
Regarding Claim 1, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “generating (S40) a mean-value-free current signal profile by shifting the stored current signal profile or the measured current values; calculating (S50) an integral function (83) of the mean-value-free signal current profile; and determining (S60) the position angle of the rotor (2) on the basis of the calculated integral function (83), wherein the determination (S60) of the position angle of the rotor (2) includes determining a mean value (84) of the calculated integral function (83) and determining a first angle value (85) at which the calculated integral function (83) intersects the determined mean value (84) of the calculated integral function (83), and wherein the determination (S60) of the position angle of the rotor (2) is carried out on the basis of the determined first angle value (85).”
Claims 2 and 4-10 depend on claim 1, therefore are allowable.
Regarding Claim 11, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “to generate a mean-value-free current signal profile by shifting the current signal; profile and/or the measured current values; - to calculate an integral function (83) of the mean-value-free current signal profile; and - to determine the position angle of the rotor (2) on the basis of the calculated integral function (83) wherein the determination of the position angle of the rotor (2) includes determining a mean value (84) of the calculated integral function (83) and determining a first angle value (85) at which the calculated integral function (83) intersects the determined mean value (84) of the calculated integral function (83), and wherein the determination of the position angle of the rotor (2) is carried out on the basis of the determined first angle value (85).”
Regarding Claim 11 depends on claim 11, therefore are allowable.
The closest prior art Kakihara et al. US 20150207446 A1 (Hereinafter “Kakihara”) teaches based on a control map retained by the map retainer 55, the magnetic-pole position corrector 51 corrects the estimate value .theta..sub.r of the magnetic-pole position, which is output from the magnetic-pole position estimator 45, and then outputs a correction value .theta..sub.a of the magnetic-pole position obtained by the correction to the position/speed calculator 57.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORTEZ M COOK/Examiner, Art Unit 2846